Citation Nr: 1216496	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-42 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, Florida


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from April 28 to May 1, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; B.B.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2007 determinations of the Medical Administration Services (MAS) of a Department of Veterans Affairs Medical Center (VAMC) in Miami, Florida.  The Veteran testified before the undersigned Acting Veterans Law Judge in June 2011; a transcript of this hearing is associated with the duplicate Combined Health Record (CHR).


REMAND

The Veteran is seeking payment or reimbursement from VA concerning medical expenses incurred for services rendered at Broward General Medical Center (BGMC) from April 28 to May 1, 2007.  Lay and medical evidence of record reflects that the Veteran presented for care at the BGMC emergency department on April 27, 2007, at the recommendation of VA personnel, but without prior VA authorization, and that he was admitted to the hospital following evaluation.  In October 2009, the VA approved payment for emergency department services rendered at BGMC on April 27, 2007, but denied payment or reimbursement for hospital services rendered from April 28 to May 1, 2007, on the basis that the Veteran was stable enough for transfer to a VA medical facility on such dates and there was nothing to indicate that a VA medical facility was not feasibly available.

Relevant to this appeal, the Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VA that the care sought on April 27, 2007, was rendered in a medical emergency and that an attempt to use a VA medical facility on such date was not reasonable.  See 38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2011); see also 38 U.S.C.A. § 1728(c).  As for whether the Veteran's condition had stabilized as of April 28, 2007, the CHR contains a November 2008 opinion by a VA physician that the Veteran was stable enough for transfer to Miami VA Medical Center (VAMC) following release from the emergency department.  In addition to this opinion, contemporaneous medical evidence reflects that the Veteran was expressly noted to be stable when discharged from the emergency department and admitted to a medical floor.  Furthermore, the Veteran himself has testified that he made several phone calls to the VA following his admission to BGMC, suggesting that his condition was not of such severity that transfer to another medical facility would not be safe.

Given the above circumstances, the central inquiry in this case is therefore whether a VA medical facility - namely, the Miami VAMC - was either capable of or willing to accept a transfer of the Veteran to its facility.  See id.  Initially, the Board observes that the current record does not contain any information regarding whether the Miami VAMC had a bed available on April 28, 2007, in the appropriate department such that it was capable of accepting a transfer from BGMC.  As this information is highly relevant to the appeal, a remand is necessary to obtain it.  See 38 U.S.C.A. § 5103A (West 2002).

Additionally, the Board finds that the Veterans Health Administration (VHA) should contact both BGMC and Miami VAMC for any administrative records pertaining to a possible request for transfer.  Here, the Veteran and his girlfriend testified in April 2011 that they both contacted the VA to request information regarding hospitalization and possible transfer on the day of the Veteran's admission and on multiple occasions thereafter.  According to the Veteran, VA personnel were made aware of his condition, as well as the various evaluation(s) being completed at BGMC, and notified him to remain there until discharged home.  Conversely, the November 2008 medical opinion and October 2009 statement of the case indicate that VA was not notified of the Veteran's hospitalization until Monday, April 30, 2007, at which time VA's transfer coordinator attempted to transfer the Veteran to Miami VAMC, but was met with no reply.  

Absent information regarding whether a bed was available at the Miami VAMC or clear documentation regarding possible contacts between the Veteran, his girlfriend, and Miami VAMC or BGMC and Miami VAMC, the Board finds the current record to be incomplete for adjudication purposes. As such, a remand is necessary to obtain information that will aid the Board in determining whether a VA facility was capable and willing to accept transfer of the Veteran on April 28, 2007, or thereafter.

Accordingly, the case is REMANDED for the following action:

1.  Contact Miami VAMC for information regarding whether a bed was available in its facility at any time between April 28 and May 1, 2007, in the appropriate department/unit for the Veteran.  Any requests for information should be clearly documented in the CHR, including any responses.

2.  Contact Miami VAMC for any administrative records (possibly contained in treatment notes) regarding whether the Veteran, his girlfriend (B.B.), or BGMC contacted the VA to discuss a possible transfer to its facility.  Any requests for information should be clearly documented in the CHR, including any responses.

3.  Contact BGMC for any administrative records regarding whether it contacted the VA during the Veteran's treatment and hospitalization to discuss a possible transfer to its facility.  Any requests for information should be clearly documented in the CHR, including any responses.

4.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the Veteran's claim.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



